Case 3:18-cr-00356-S Document 184 Filed 01/15/20 Page1ofi PagelD 968

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION.
UNITED STATES OF AMERICA §
v. CRIM. ACTION NO. 3:18-CR-356-S
THOMAS SELGAS
JOHN GREEN §

VERDICT OF THE JURY

Count One: Conspiracy to Defraud the United States
We, the jury in the above-entitled case, find Defendant Thomas Selgas:

GuL LTy _ of the Conspiracy to Defraud the United States, the
“Guilty” or “Not Guilty” offense charged in Count One of the Indictment.

We, the members of the jury, find Defendant John Green:

Cu L LTY of the Conspiracy to Defraud the United States, the
“Guilty” or “Not Guilty” offense charged in Count One of the Indictment.

Count Two: Evasion of Payment for Tax Years 1 998 through 2002 and 2005

We, the members of the jury, find the Defendant Thomas Selgas:

 

GuILtTy of Evasion of Payment for Tax Years 1998 through 2002
“Guilty” or “Not Guilty” and 2005, the offense charged in Count Two of the
_ Indictment.

SIGNED January 15", 2020.

PRESIDING JUROR

 
